                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

 Ronnie Jackson; Joshua Jones; Shane                 Civ. No. 17-4278 (JRT/BRT)
 Kringen; Marvin Franco-Morales;
 Mitchell Osterloh; and Jesse Plentyhorse,

                      Plaintiffs,                               ORDER

 v.

 Sharlene Mike-Lopez; Diane Medchill;
 Kathy Ried; Bruce Rieser; David Rieshus;
 Tom Roy; and Michelle Smith, sued in
 their individual capacities,

                      Defendants.



      Plaintiff Ronnie Jackson submitted a response (Doc. No. 111) to Defendant’s

Motion for Extension of Time to File Dispositive Motions. (Doc. No. 104.) Plaintiff’s

response was filed after the Court granted Defendant’s motion for an extension. (Doc.

No. 110.) Plaintiff’s submission does not convince the Court that it was wrong to grant

Defendant’s motion for an extension.

      Plaintiff also requests that Defendants produce a surveillance video prior to the

date of mediation requested by Plaintiff. The Court, however, already denied Plaintiff’s

request for a mediated settlement conference. (Doc. No. 110.)

      For these reasons, the relief requested by Plaintiff’s response (Doc. No. 111) is

DENIED.
Dated: February 27, 2019   s/ Becky R. Thorson
                           BECKY R. THORSON
                           United States Magistrate Judge
